Citation Nr: 0900597	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-26 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for a kidney disorder, 
secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972 and May 1977 to May 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which denied the benefits sought on appeal.

The issue of service connection for a kidney disorder, 
secondary to diabetes mellitus type II, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that the veteran's hypertension is related to a service-
connected disability.


CONCLUSION OF LAW

Service connection for hypertension, secondary to diabetes 
mellitus type II, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2006 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the June 2006 letter 
provided Dingess notice.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  The appellant was afforded a VA medical 
examination in December 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the veteran's claim, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2008).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran's original claim, Notice of 
Disagreement and Substantive Appeal make it clear that he 
contends that his hypertension is due to his service-
connected diabetes mellitus.  He has not contended, and the 
evidence does not suggest, that his hypertension had its 
onset during or as a result of service, or that it may be so 
presumed.  

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
Therefore, the Board will not discuss direct service 
connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

A February 2006 VA treatment record lists essential 
hypertension in a computerized problem list.  "Essential 
hypertension" is defined as "hypertension occurring without 
discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 909 (31st ed., 2007).  Cole v. Peake, 2008 WL 
852634 (Vet.App.)

The report of a December 2006 VA examination for diabetes 
mellitus and hypertension provides that the examiner reviewed 
the veteran's medical records.  The report provides the 
pertinent medical history, current treatment and results of 
physical examination.  The diagnosis was non-insulin diabetes 
mellitus type 2 diabetes.  The report also notes that the 
veteran had hypertension which was described as essential.  

The February 2006 VA outpatient treatment record and the 
December 2006 VA examination report are competent medical 
evidence against the veteran's claim.  By diagnosing the 
veteran with essential hypertension (italics added), these 
reports emphasize that his hypertension has no discoverable 
organic cause, such as his service-connected diabetes 
mellitus type II.  Cole, supra.  Moreover, the VA examination 
report was based on a review of the veteran's claims file and 
current examination findings, as well as the examiner's 
medical training and expertise.  The Board also finds it 
significant that while the VA examination report did diagnose 
diabetes mellitus, the report pointedly failed to identify 
diabetes mellitus as a cause of the veteran's hypertension.  

There is no medical evidence to the contrary of these VA 
medical records.  There is no medical evidence linking the 
veteran's hypertension to his diabetes mellitus. 

The Board is aware of the veteran's own contentions.  A 
layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. at 492.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, in the current claim, 
the veteran's own personal opinion that his hypertension is 
related to his service-connected diabetes mellitus is not a 
sufficient basis for awarding service connection.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, secondary to diabetes 
mellitus type II, is denied.


REMAND

The report of a December 2006 VA examination for diabetes 
mellitus and kidneys provides that VA outpatient treatment 
reports include diagnoses of kidney disease.  The examiner 
stated that, based on the veteran's current and past kidney 
function tests, he found no evidence at this time of kidney 
disease.  

In July 2007 correspondence, the veteran stated that he 
underwent kidney surgery in May 2007, which was evidence of a 
kidney disorder.  

Medical records from the VA Outpatient Clinic at Oakland Park 
dated after the December 2006 VA examination report show a 
kidney disorder.  A January 2007 ultrasound of the left 
kidney revealed a solid, avscular (sic), 2.7 cm. hyperechoic 
mass in the inferior one third posteriorly.  A May 24, 2007, 
VA outpatient treatment record provides that the veteran was 
to be admitted on May 31, 2007, for a pre-operative diagnosis 
of left renal mass and a proposed procedure of a lap left 
nephrectomy.  

However, the claims file contains no VA treatment records 
dated after May 30, 2007.  Thus, the report of the May 31 
surgery is not in the record before the Board.  Such records 
are necessary for the proper adjudication of the veteran's 
claim.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2008).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the proper adjudication of the veteran's claim 
requires another VA examination, to take into account the VA 
treatment records obtained on remand.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The VCAA requires, among other things, 
that VA assist a claimant in providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain copies of 
all VA medical records dated on or 
after May 31, 2007, from the Oakland VA 
Outpatient Clinic, as well as any other 
VA medical facility, to include records 
of the May 31, 2007, nephrectomy.  The 
veteran is asked to send this 
information himself as soon as possible 
to avoid delay in the adjudication of 
the claim.

2.  The RO/AMS shall, after receiving any 
additional VA medical records or 
determining that none exist, arrange for 
an examination to determine the nature, 
extent and etiology of any kidney 
disorder.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current 
disorder of either kidney is causally 
related to the veteran's service-
connected diabetes mellitus type II.

If a kidney disorder is found on 
examination, the examiner should also 
opine whether the service-connected 
diabetes mellitus type II aggravates 
(i.e., permanently worsens) any kidney 
disorder.  If aggravation is found, the 
degree of aggravation must be 
specifically identified.

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  The RO/AMC shall then readjudicate 
the veteran's claim for entitlement to 
service connection for a kidney 
disorder, secondary to service-
connected diabetes mellitus, type II.  
If the benefit sought on appeal remains 
denied, provide the veteran with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


